Exhibit 10.14

 

GLOBAL EAGLE ENTERTAINMENT INC.
2016 INDUCEMENT AND RETENTION STOCK PLAN FOR EMC EMPLOYEES

NONQUALIFIED STOCK OPTION GRANT NOTICE

 

Global Eagle Entertainment Inc., a Delaware corporation (the “Company”),
pursuant to its 2016 Inducement and Retention Stock Plan for EMC Employees (as
amended from time to time, the “Plan”), hereby grants to the optionee (the
“Optionee”) identified in this grant notice (this “Grant Notice”) an option (the
“Option”) to purchase that number of Shares (the “Underlying Shares”) of Common
Stock, par value $0.0001 per Share (“Common Stock”), of the Company at the price
per Share identified in this Grant Notice (the “Exercise Price”). This Option is
subject to all of the terms and conditions set forth herein and in the
Nonqualified Stock Option Award Agreement (the “Agreement”) and the Plan
(collectively, the “Award Documents”), both of which are attached hereto and
incorporated herein in their entirety. This Option is contingent upon the
closing of the acquisition by the Company (the “Acquisition”) of EMC
Intermediate, LLC pursuant to the Interest Purchase Agreement, dated May 9,
2016, by and between the Company and EMC Acquisition Holdings, LLC. IF THE
CLOSING OF THE ACQUISITION DOES NOT OCCUR, THIS OPTION, THE GRANT NOTICE AND THE
AGREEMENT SHALL BE NULL AND VOID.

 

Optionee:

Abel Avellan

 

 

Grant Date:

July 27, 2016

 

 

Vesting Commencement Date:

July 27, 2016

 

 

Expiration Date:

Seventh (7th) anniversary of the Grant Date

 

 

Underlying Shares Subject to Award:

450,000

 

 

Exercise Price Per Underlying Share:

$8.03

 

 

Vesting Schedule:

Subject to Section 5 of the Agreement, 1/3 of the Underlying Shares will vest on
the first (1st) anniversary of the Vesting Commencement Date, and 2/3 of the
Underlying Shares will vest ratably over the two (2) years on a monthly basis
following the first (1st) anniversary of the Vesting Commencement Date.

 

Additional Terms / Acknowledgements: The Optionee acknowledges receipt of the
Award Documents and the Plan, and understands and agrees to the terms set forth
in the Award Documents. The Optionee acknowledges that he is accepting the
Option by electronic means and that such electronic acceptance constitutes the
Optionee’s agreement to be bound by all of the terms and conditions of the Award
Documents. By accepting the Option, the Optionee consents to receive any
documents related to participation in the Plan and the Option by electronic
delivery and to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company. The Optionee also acknowledges that this Grant Notice must be
returned to the Company (including through electronic means). The Optionee
further acknowledges that as of the Grant Date, the Award Documents set forth
the entire understanding between the Optionee and the Company regarding the
acquisition of Shares and supersede all prior oral and written agreements on
that subject with

 

--------------------------------------------------------------------------------


 

the exception of the following agreements only, if any: the Optionee’s
Employment Agreement (as defined in the Agreement).

 

 

ATTACHMENTS:

I.            Nonqualified Stock Option Award Agreement

 

II.        2016 Inducement and Retention Stock Plan for EMC Employees

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

 

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

 

 

 

By:

/s/ David M. Davis

 

 

Name: David M. Davis

 

 

Title: Chief Executive Officer

 

[Signature Page to GEE Inducement Plan – Nonqualified Stock Option Agreement
(Avellan)]

 

--------------------------------------------------------------------------------


 

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Notice.

 

 

 

 

/s/ Abel Avellan

 

Employee

 

 

 

 

 

July 27, 2016

 

Date

 

[Signature Page to GEE Inducement Plan – Nonqualified Stock Option Agreement
(Avellan)]

 

--------------------------------------------------------------------------------


 

GLOBAL EAGLE ENTERTAINMENT INC.
2016 INDUCEMENT AND RETENTION STOCK PLAN FOR EMC EMPLOYEES

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

1.                                      Grant of Option. Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), hereby grants to the
optionee (the “Optionee”) identified in the grant notice (the “Grant Notice”) to
which this Nonqualified Stock Option Award Agreement (this “Agreement”) is
attached an option (this “Option”), pursuant to the Company’s 2016 Inducement
and Retention Stock Plan for EMC Employees (as amended from time to time, the
“Plan”), to purchase that number of Shares (the “Underlying Shares”) of Common
Stock, par value $0.0001 per Share (“Common Stock”), of the Company specified in
the Grant Notice, at the price per Share (the “Exercise Price”) specified in the
Grant Notice, which is equal to the Fair Market Value per Share on the closing
date of the acquisition by the Company (the “Acquisition”) of EMC Intermediate,
LLC (“EMC”) pursuant to the Interest Purchase Agreement, dated May 9, 2016, by
and between the Company and EMC Acquisition Holdings, LLC. The Option is subject
to the terms and conditions of this Agreement, the Employment Agreement (as
defined in Section 5(e) of this Agreement), the Grant Notice and the Plan.
Except where the context otherwise requires, the term “Company” shall include
the parent and all subsidiaries of the Company as defined in Sections 424(e) and
424(f) of the Internal Revenue Code of 1986, as amended (the “Code”). 
Capitalized terms used but not otherwise defined herein or in the Grant Notice
shall have the meaning ascribed to such terms in the Plan.  The terms and
provisions of the Plan, as it may be amended from time to time, are hereby
incorporated by reference herein. To the extent that any term of this Agreement
or the Grant Notice conflicts or is otherwise inconsistent with any term of the
Plan, as amended from time to time, the terms of the Plan shall take precedence
and supersede any such conflicting or inconsistent term contained herein.

 

2.                                      Inducement Award. This Option is granted
to the Optionee as an inducement material to his employment following the
Acquisition, pursuant to The NASDAQ Stock Market Listing Rule 5635(c)(4).

 

3.                                      Acceptance and Acknowledgement.

 

(a)                                 As a condition to the grant of the Option,
the Optionee agrees to execute the Grant Notice and to deliver the same to the
Company, by signature or electronic means delivered to the Administrative
Service within ten (10) business days after the Grant Date. The Company may, in
its sole discretion, choose to deliver any documents related to participation in
the Plan and the Option by electronic means or request the Optionee’s consent to
participate in the Plan by electronic means. By accepting this Option, the
Optionee consents to receive such documents by electronic delivery and agrees to
participate in the Plan through any online or electronic system established and
maintained by the Company or by the Administrative Service. For purposes of this
Agreement, “Administrative Service” shall mean any third-party stock option
administrator designated by the Company from time to time, provided that, the
Company shall administer this Option until such time as an Administrative
Service is engaged by the Company.

 

(b)                                 By signing the Grant Notice, the Optionee
accepts the Option and agrees to be bound by the terms and conditions herein,
the Plan and any and all conditions established by the Company in connection
with Awards issued under the Plan, and the Optionee further

 

1

--------------------------------------------------------------------------------


 

acknowledges and agrees that this Option does not confer any legal or equitable
right (other than those rights constituting the Option itself) against the
Company or any Subsidiary thereof (collectively, the “Global Eagle Companies”)
directly or indirectly, or give rise to any cause of action at law or in equity
against the Global Eagle Companies. The Optionee hereby acknowledges receipt of
a copy of the Plan. The Optionee acknowledges that there may be adverse tax
consequences upon exercise of the Option or disposition of the Underlying Shares
and that the Optionee should consult a tax advisor prior to such exercise or
disposition.

 

4.                                      Nonqualified Stock Option.  This Option
is not intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code.

 

5.                                      Exercise of Option and Provisions for
Termination.

 

(a)                                 Vesting Schedule. Subject to the Optionee’s
continued employment by Global Eagle Companies on each applicable vesting date,
and except as otherwise provided in this Agreement, this Option shall vest as
provided in the Grant Notice, until such time as this Option is fully vested.
Except as otherwise provided in this Agreement, this Option may be exercised any
time prior to the expiration date identified in the Grant Notice (the
“Expiration Date”), subject to Sections 5(d) through (f), in installments as to
not more than the number of Underlying Shares then-vested pursuant to this
Section 5. The right of exercise shall be cumulative, so that if this Option is
not exercised to the maximum extent permissible during any exercise period it
shall be exercisable, in whole or in part, with respect to all Underlying Shares
not so purchased at any time prior to the Expiration Date or the earlier
termination of this Option.  This Option may not be exercised at any time after
the Expiration Date.

 

(b)                                 Exercise Procedure.  Subject to the
conditions set forth in this Agreement, the Optionee may exercise this Option by
delivery of notice to the Company or its designated Administrative Service (as
defined below) in a form (which may be electronic) approved by the Company,
accompanied by payment of consideration in an amount equal to the aggregate
Exercise Price for the Underlying Shares to be purchased by such means as may be
permitted by the Company or the Administrative Service, including, without
limitation, by electing that the Company or the Administrative Service withhold
delivery of such number of Underlying Shares having an aggregate Fair Market
Value equal in amount to the aggregate Exercise Price for all Underlying Shares
to be purchased plus the amount of all applicable Federal, state and local
income and employment tax withholding requirements and applicable fees.  Such
exercise shall be effective upon receipt by the Company or the Administrative
Service of such notice together with the required payment.  The Optionee may
purchase less than the number of Underlying Shares for which this Option is
vested at any point in time; provided, however, that no partial exercise of this
Option may be for any fractional shares. The Company shall issue the applicable
number of Underlying Shares as soon as practicable following the exercise of
this Option, in whole or in part.

 

(c)                                  Continuous Employment Required.  Except as
otherwise provided in this Section 5, this Option may not be exercised unless
the Optionee, at the time that he exercises this Option, is, and has been at all
times since the Grant Date of this Option, an employee of the Global Eagle
Companies.  For all purposes of this Agreement: (i) “employment” shall be
defined in accordance with the provisions of Section 1.421-7(h) of the
regulations promulgated under the Code or any successor regulations and (ii) if
this Option shall be assumed or a new option

 

2

--------------------------------------------------------------------------------


 

substituted therefor in a transaction to which Section 424(a) of the Code
applies, employment by such assuming or substituting corporation shall be
considered for all purposes of this Option to be employment by the Global Eagle
Companies.

 

(d)                                 Exercise Period Upon Termination of
Employment.  If the Optionee ceases to be employed by Global Eagle Companies for
any reason other than death or Disability (including a voluntary resignation for
any reason or no reason), the right to exercise this Option shall terminate
ninety (90) days after such cessation (but in no event after the Expiration
Date); provided, however, that except as provided herein, this Option shall be
exercisable only to the extent that the Option was vested on the date of such
cessation.

 

(e)                                  Treatment Upon Termination of Employment
without Cause or for Good Reason. Notwithstanding anything herein or in the Plan
to the contrary, in the event of a termination of the Optionee’s employment
without Cause or for Good Reason (as such terms are defined in the Optionee’s
Employment Letter Agreement with the Company, dated July    , 2016 (the
“Employment Agreement”)), the Option shall vest in accordance with Section 4 of
the Employment Agreement.

 

(f)                                   Exercise Period Upon Death or Disability. 
If the Optionee dies or becomes Disabled prior to the Expiration Date while he
is an employee of the Global Eagle Companies, this Option shall be exercisable
for one (1) year following the date of death or Disability of the Optionee (but
in no event after the Expiration Date) by the Optionee or by the person to whom
this Option is transferred by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order (as defined in the Code) or
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or the rules thereunder; provided, however, that this Option shall be
exercisable only to the extent that the Option was vested on the date of the
Optionee’s death or Disability.  Except as otherwise indicated by the context,
the term “Optionee,” as used in this Agreement, shall be deemed to include the
estate of the Optionee or any person who acquires the right to exercise this
Option by bequest or inheritance or otherwise by reason of the death of the
Optionee or pursuant to a qualified domestic relations order (as defined in the
Code) or Title I of ERISA, or the rules promulgated thereunder.

 

6.                                      Non-transferability of Option.  Except
as provided in Section 5(f) and/or the Plan, this Option is personal and no
rights granted hereunder may be transferred, assigned, pledged or hypothecated
in any way (whether by operation of law or otherwise) nor shall any such rights
be subject to execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this Option or of
such rights contrary to the provisions hereof or the provisions of the Plan, or
upon the levy of any attachment or similar process upon this Option or such
rights, this Option and such rights shall, at the election of the Company,
become null, void and of no further force of effect.

 

7.                                      Treatment Upon Change of Control.
Notwithstanding anything herein or in the Plan to the contrary, in the event of
a Change of Control, the Option shall vest in accordance with Section 4 of the
Employment Agreement.

 

8.                                      Rights as a Shareholder.  The Optionee
shall have no rights as a shareholder with respect to any Underlying Shares
unless and until the date on which the Optionee becomes the

 

3

--------------------------------------------------------------------------------


 

holder of record of the Underlying Shares purchased pursuant to this Option on
the books and records of the Company, as maintained by the transfer agent for
the Company’s Common Stock.  No adjustment shall be made for dividends or other
rights for which the record date is prior to such date.

 

9.                                      Adjustments.

 

(a)                                 General.  The Underlying Shares may be
adjusted or terminated in any manner as contemplated by Section 9(b) of the
Plan.

 

(b)                                 Limits on Adjustments.  No adjustment shall
be made under Section 9(b) of the Plan which would, within the meaning of any
applicable provision of the Code, constitute a modification, extension or
renewal of this Option or a grant of additional benefits to the Optionee.

 

10.                               Withholding Taxes.  Subject to Section 5(b) of
this Agreement, pursuant to which the Optionee may elect to have withheld the
number of Underlying Shares necessary to satisfy all applicable Federal, state
and local income and employment tax withholding requirements, the Company’s
obligation to deliver Underlying Shares upon the exercise of this Option shall
be subject to the Optionee’s satisfaction of all applicable Federal, state and
local income and employment tax withholding requirements.

 

11.                               Consent to Transfer Personal Data. By
accepting this Option, the Optionee voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described herein.
The Optionee is not obliged to consent to such collection, use, processing and
transfer of personal data. The Company holds certain personal information about
the Optionee, that may include his name, home address and telephone number, fax
number, email address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, driver’s license information, date of birth, birth certificate, social
security number or other employee identification number, nationality, C.V. (or
resume), wage history, employment references, job title, employment or severance
contract, current wage and benefit information, personal bank account number,
tax related information, plan or benefit enrollment forms and elections, option
or benefit statements, any Shares or directorships in the Company, details of
all options or any other entitlements to Shares awarded, canceled, purchased,
vested, unvested or outstanding in the Optionee’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and/or its
Subsidiaries will transfer Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Optionee’s participation
in the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located throughout the world, including the
United States. The Optionee authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer of such Data as may be required for the
administration of the Plan and the subsequent holding of Shares on the
Optionee’s behalf to a broker or other third party with whom the Optionee may
elect to deposit any Shares acquired pursuant to the Plan. The Optionee may, at
any time, review Data, require any necessary amendments to it or withdraw the
consents herein in writing by contacting the Company.

 

4

--------------------------------------------------------------------------------


 

12.                               Requirements of Law and Securities Exchange.
The exercise of the Option and the issuance and transfer of Shares of Common
Stock shall be subject to compliance by the Company and the Optionee with all
applicable requirements of Federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s Shares of
Common Stock may be listed. No Shares of Common Stock shall be issued pursuant
to this Option unless and until any then applicable requirements of state or
Federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Optionee understands that the
Company is under no obligation to register the Shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.

 

13.                               Miscellaneous.

 

(a)                                 Amendment. This Option is documented by the
records of the Committee or its delegate which shall be the final determinant of
the number of Shares granted subject to the Option and the conditions of this
Agreement. The Committee may amend or modify this Option in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such Option, provided that no such amendment or modification shall
materially diminish the Optionee’s rights under this Agreement without his
consent. Except as in accordance with the two immediately preceding sentences
and Section 15(b), this Agreement may be amended, modified or supplemented only
by an instrument in writing signed by both parties hereto.

 

(b)                                 Discretionary Nature of Plan. By accepting
this Option, the Optionee agrees that the granting of the Option is at the
discretion of the Committee and that acceptance of the Option is no guarantee
that future Awards will be granted under the Plan or any other equity incentive
plan maintained from time to time by the Company. Notwithstanding anything in
this Agreement or the Plan to the contrary, this Option may be amended by the
Company without the Optionee’s consent, including, but not limited to,
modifications to any of the rights granted to the Optionee under this Agreement,
at such time and in such manner as the Company may consider necessary to reflect
changes in law, provided that no such amendment or modification shall materially
diminish the Optionee’s rights under this Agreement without his consent unless
required by law. The Optionee understands that the Company may amend, resubmit,
alter, change, suspend, cancel, or discontinue the Plan at any time without
limitation, provided that no such amendment or modification shall materially
diminish the Optionee’s rights under this Agreement without his consent unless
required by law.

 

(c)                                  Entire Agreement. This Agreement, the Grant
Notice, the Employment Agreement and the Plan together constitute the Optionee’s
and the Company’s entire understanding with respect to the subject matter hereof
and supersede and void any and all prior agreements or understandings, written
or oral, regarding the subject matter hereof, including, but not limited to, any
term sheets (except as explicitly provided in the Grant Notice). Notwithstanding
the foregoing, to the extent that the Optionee has signed any restrictive
covenant agreements with the Company (including, but not limited to, any
confidentiality, intellectual property rights assignment, non-competition,
non-solicitation and non-disparagement agreements), such restrictive covenant
agreements shall remain in full force and effect.

 

5

--------------------------------------------------------------------------------


 

(d)                                 Severability. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(e)                                  Compliance with Section 409A of the Code.
This Agreement is intended to be exempt from Section 409A of the Code and shall
be construed and interpreted in a manner that is consistent with the
requirements for avoiding additional taxes or penalties under Section 409A of
the Code. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with
Section 409A of the Code and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Optionee on account of non-compliance with Section 409A of the
Code. Notwithstanding any provision of this Agreement or the Plan to the
contrary, to the extent that the Committee determines that any portion of the
Option granted hereunder is subject to Section 409A of the Code and fails to
comply with the requirements thereof, the Committee reserves the right to amend,
restructure, terminate or replace such portion of the Option in order to cause
it to either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such section.

 

(f)                                   No Impact on Other Benefits. The value of
the Option is not part of the Optionee’s normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit.

 

(g)                                  Notices. All notices under this Agreement
shall be mailed, delivered by hand, or delivered by electronic means to the
parties pursuant to the contact information for the applicable party set forth
in the records of the Administrative Service, or at such other address as may be
designated in writing by either of the parties to the other party.

 

(h)                                 Governing Law; Jurisdiction. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the principles thereof regarding conflicts of law.
The Optionee and the Company agree that all claims in respect of any action or
proceeding arising out of or relating to this Agreement shall be heard or
determined in any state or federal court sitting in Delaware, and the Optionee
agrees to submit to the jurisdiction of such courts, to bring all such actions
or proceedings in such courts and to waive any defense of inconvenient forum to
such actions or proceedings. A final judgment in any action or proceeding so
brought shall be conclusive and may be enforced in any manner provided by law.

 

(i)                                     Successors and Assigns. The Company may
assign any of its rights under this Agreement. Except as otherwise provided
herein, this Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto, whether so expressed or
not.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------